Justice Lauri Selber Silverstein
BSA Bankruptcy Case

824 Market Street 23
6th Floor 8
Wilmington, DE 1980, oe

  

- April 26, 2021

Your Honor,

My name iii | am writing to you
concerning my early years in scouting. | joined the Boy
Scouts at the age of 11. | was introduced to scouting by a
friend, SE We were scout buddies while in the
troop together. ie ina church
rec hall on the corner Mo The

church had no affiliation with the Troop. Our Scout Master
was MZ The first few months were great and we both

progressed together.

 

scouts. We did not tell our fathers because they were in

 
 

prominent positions in aaa My dad Was a Pharmacist
and his dad was a School Principal. Mad either of them
heard about this there would have been a very
embarrassing situation. My friend never got married but did
become an English Professor in USF. He has been
deceased for about 20 years and he has no living parents. |
too never married. | would have liked too but I'm very shy
with women and have had no sex with a woman since. |
retired from 35 years of Computer Programming and 58
years of being a Church Organist for 17 Churches. I think
about the incident constantly and it still bothers me to this
day.

Sincerely,
Case 20-10343-LSS Doc 2765 Filed 05/03/21 Page 3of3

  

 

ieee etal EEdeggne|fatetdabree| ab gge phan egdfEoty MUFC Efect gy BStc0e-Ttoact

[98m] aa Ceo Gu sven

vod V9

a £6 gated he %

7809 Kad Avg PSA

who. avlishne

xp IMS AGUS ¢ Ne £

om &

- 4 LWd %Z0Z ud 92 £. =
~

, 2 OZO CN STSINVO AG . 4

 

 

 

 
